Citation Nr: 0013527	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left great toe, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, secondary to the service 
connected left great toe disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected osteoarthritis of the 
left great toe above 10 percent, and denied service 
connection for degenerative disc disease of the lumbar spine, 
secondary to the service connected left great toe disability.  
The case previously came before the Board, where it was 
remanded to the RO in November 1997 to obtain further medical 
evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected osteoarthritis of the 
left great toe is manifested by complaints of pain, inability 
to bend his toe and objective evidence of inability to 
perform heel and toe rise due to toe pain, and a noticeable 
limp due to left great toe pain.   

3.  The preponderance of the evidence shows that 50 percent 
of the veteran's disability due to his current degenerative 
disc disease of the lumbar spine was caused by his service 
connected left toe disability.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating greater than 
10 percent for service connected osteoarthritis of the left 
great toe have not been satisfied.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).

2.  Service connection is warranted for degenerative disc 
disease of the lumbar spine, on the basis of aggravation 
secondary to the service connected left great toe disability.  
38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

The veteran has presented a well-grounded claim for an 
increased evaluation for his service connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

In considering the severity of the veteran's toe disability, 
it is essential to trace the medical and rating history of 
the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  The RO 
granted service connection in a March 1957 rating decision 
for osteoarthritis of the first left toe, with a 10 percent 
rating effective from November 1, 1956, the date following 
separation from service.  The veteran's service medical 
records show that the veteran complained of left big toe pain 
beginning in 1955.  In February 1956, continued complaints of 
left big toe pain led to X-rays revealing exostosis of the 
lateral aspect at the base of the distal phalanx of the left 
big toe.  The exostosis was operated on and removed during 
inservice hospitalization.  Following service discharge, a 
March 1957 VA examination revealed that the veteran 
complained of greater foot trouble and pain after the 
inservice toe operation than before the procedure.  The 
examiner detected osteoarthritis and limitation of motion of 
the left first toe.  X-rays revealed irregularity of the 
margins of the interphalangeal articulation of the big toe, 
with possible slight loss of bone substance at the dorsal 
aspect of the proximal phalanx near the head.  The medial 
border of the navicular bone of the tarsus was quite 
prominent, with suggestive minimal osteoporosis of the bones 
of the big toe.  Beginning in March 1993, the veteran 
requested an increased rating for his service connected left 
great toe disability.  However, all subsequent rating 
decisions confirmed the 10 percent rating.                   

The veteran disagrees with the 10 percent rating for 
osteoarthritis of the left great toe, contending that the 
evidence supports a higher rating.  After reviewing the 
record, the Board finds that the evidence is against an 
increased rating for the veteran's left great toe disability.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).
  
The veteran's osteoarthritis condition of the left great toe 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
DC 5010, for traumatic arthritis, is rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under DCs 5013 
to 5024, inclusive.  Under Hicks v. Brown, 8 Vet. App. 417 
(1995), the Court noted that DC 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under DC 5003.   

The most recent VA examination of the left great toe, from 
June 1998, revealed that the veteran walks with a limp and 
claims to be unable to bend his toe due to pain, primarily in 
the metacarpal phalangeal (MP) joint.  He was unable to 
perform a heel to toe rise due to this toe pain.  The 
examiner noted that the veteran's left great toe condition 
was essentially unchanged since the previous examination in 
December 1997.  In this examination, the examiner noted that 
the left great toe was slightly shorter than the right great 
toe, with tenderness in the plantar surface of the MP joint.  
Range of motion testing showed 15 degrees of dorsiflexion on 
the left, compared to 10 degrees on the right, and 25 degrees 
of  plantar flexion, compared to 30 degrees on the right.       

The Board finds that the evidence does not justify a rating 
based on limited range of motion of the left great toe, as it 
is approximately the same as the range of motion of the right 
great toe.  However, both the veteran's complaints of left 
toe pain and the objective evidence of an inability to 
perform a heel to toe rise due to left toe pain is sufficient 
evidence of painful motion, ratable as 10 percent disabling 
under DC 5003.  The evidence does not show that a 20 percent 
rating is warranted for this toe condition.  There is no X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

In evaluating the veteran's condition, the Board also 
considers the limitation of function imposed by pain, as well 
as all other relevant regulations.  See 38 C.F.R. §§  4.40, 
4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   Section § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.59 directs the consideration of painful motion 
with any form of arthritis.

As the Board has previously explained, the veteran's 10 
percent toe disability rating under 5010-5003 is based on 
painful, but not limited, motion.  Therefore, the Board finds 
that the current 10 percent rating for this toe disability is 
the most appropriate schedular rating.  While the Board 
considers the limitation of function due to pain and weakness 
of the left toe, these criteria were considered in the 10 
percent rating now assigned.  Therefore, a further rating in 
accordance with §§ 4.40, 4.45 and 4.59 is not warranted.  
 
This 10 percent disability rating for osteoarthritis of the 
left great toe, according to the Schedule, does not preclude 
the Board from granting a higher rating for this disability.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans claims, hereinafter "the Court") held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § .3321 (b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim warrants the assignment 
of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule that anticipates greater 
disability of the toe and foot.  However, the record does not 
establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization for his left great toe arthritic 
condition.  The record also does not show that this condition 
has markedly interfered with his employment.  The Board 
acknowledges that SSA disability findings assess the veteran 
as severely impaired.  However, the evidence shows that the 
veteran has a back condition that contributes significantly 
to his overall disability.  The evidence does not show that 
his toe disability, alone, is so severe as to markedly 
interfere with his employment.  For the reasons noted above, 
the Board concludes that the impairment resulting from 
osteoarthritis of the left great toe is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

	II.  Service connection claim

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991 & Supp. 1999), as defined by Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is also satisfied 
that all appropriate development has been accomplished and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran essentially contends that his lumbar spine 
degenerative disc disease was caused by his altered gait due 
to his left great toe condition, and that service connection 
for this arthritis condition is thus warranted.  After review 
of the record, the Board finds that the evidence supports 
that the veteran's degenerative disc condition was caused by 
his left great toe condition and that service connection is 
appropriate. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999). Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
under Allen v. Brown, 7 Vet. App. 439 (1995), any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.

The veteran's service medical records do not show evidence of 
a lumbar spine disability in service.  However, the veteran 
has claimed, since his January 1994 secondary service 
connection claim for his back condition, that his back has 
bothered him ever since his inservice toe surgery.  He 
contends that because of the altered gait the toe surgery 
caused, his back condition has progressively worsened.  The 
veteran has also submitted numerous lay witness statements 
that attest to the veteran's seemingly good health and 
athletic prowess before service, and his constant complaints 
of back and toe pain affecting his daily functioning ever 
since returning from service.

The Board notes that an October 1992 letter from Dr. John 
Waite, Chiropractor, states that he treated the veteran as 
early as 1961 for the veteran's complaints of a chronic lower 
back disorder.  In a January 1996 letter from another 
chiropractor, Dr. Andrew J. Charni, it is reported that the 
veteran's "lower and middle back pains appear to be due to 
the latent effects of the patient's original foot injury and 
surgical repair."  Dr. Charni stated that the veteran's 
altered gait, alone, was sufficient to cause, among other 
things, the veteran's lumbosacral spine problems.

In December 1997 and June 1998 VA examinations, the examiner, 
who conducted both examinations, stated that in his opinion 
there was a relationship between the veteran's left great toe 
condition and his back condition.  In a May 1998 VA 
examination, also conducted by the same examiner, the 
veteran's back diagnosis was degenerative disc disease with 
mild radiculitis.  The examiner stated in his June 1998 
report that the veteran's abnormal gait may have aggravated 
his back, and that even if the veteran would have otherwise 
developed degenerative arthritis in his back, the arthritic 
changes would have been accelerated by the abnormal gait.  
While the examiner was unsure of the exact level of back 
disability that was caused by the left toe condition, he 
stated that there was some level of back disability 
associated with the left toe condition.  The examiner 
indicated in his December 1997 and June 1998 reports that he 
estimated that 50 percent of the veteran's present back 
disability was associated with the injury to the toe.                 

The Board finds that the preponderance of the evidence 
supports the veteran's claim that his degenerative disc 
disease of the lumbosacral spine was at least aggravated by 
the lingering left great toe disability.  See 38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1999).  
Therefore, the Board must conclude that 50 percent of the 
veteran's current low back disability is service connected, 
as secondary to his left great toe disability.  See 
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  


ORDER

Entitlement to an increased rating for osteoarthritis of the 
left great toe is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, on the basis of aggravation 
secondary to the service connected left great toe disability, 
is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

